Citation Nr: 1829577	
Decision Date: 06/18/18    Archive Date: 07/02/18

DOCKET NO.  07-23 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD) and myocardial infarction (MI), to include as secondary to pulmonic stenosis with anxiety reaction.

2.  Entitlement to an increased rating for service-connected pulmonic stenosis with anxiety reaction, currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965. 

These matters come before the Board of Veterans' Appeals (Board) from June 2005 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2007, the Veteran testified before a Decision Review Officer (DRO) in San Juan, Puerto Rico.  A transcript of that hearing is of record.

In an August 2012 decision, the Board denied the Veteran's claim to entitlement to an increased rating for service-connected pulmonic stenosis with anxiety reaction, currently rated as 30 percent disabling.  In the same decision, the Board remanded the Veteran's claim for entitlement to service connection for CAD and MI for additional development.  

The Veteran appealed the case to the Court of Appeals for Veterans Claims (Court).  
In a Joint Motion for Partial Remand dated July 2013, the Board's August 2012 decision was vacated to the extent that it denied the Veteran's entitlement to an increased rating in excess of 30 percent for service-connected pulmonic stenosis with anxiety reaction, and remanded the issue for readjudication.

The Board observes that the RO rendered a Supplemental Statement of the Case (SSOC) in June 2017 adjudicating the Veteran's entitlement to service connection for CAD and MI, to include as secondary to pulmonic stenosis with anxiety reaction.  This issue on appeal is presently before the Board.  

Additionally, the Board observes that the RO has not yet issued a SSOC readjudicating the Veteran's claim for an increased rating for service-connected pulmonic stenosis with anxiety reaction.  This issue is discussed in more detail in the Remand portion below.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with CAD and has a history of an MI.  Initially, the Veteran contended that CAD and a history of an MI were secondary to his service-connected pulmonic stenosis with anxiety disability.  

A May 2005 VA examiner reviewed the claims file and found no pathophysiologic mechanism to link the Veteran's pulmonary stenosis with his present cardiovascular conditions.  The examiner determined that atherosclerotic heart disease and coronary syndrome, circumflex arterial occlusion with status post angioplasty, status post right pneumothorax, and arterial hypertension are not caused by, or the result of, pulmonary stenosis and anxiety.  

An October 2006 VA examiner opined to the same in finding that the Veteran's CAD and MI are not related to and not caused by or the result of pulmonary stenosis and anxiety.  

In a June 2010 addendum, the opinion of the examiner was as follows:

Pulmonary stenosis is most often caused by a malformation during fetal development or can also occur later in life as conditions that cause damage or scar to the pulmonary valve, including rheumatic fever, endocarditis.  Coronary artery disease is thought to begin with damage or injury to the inner layer of a coronary artery.  The damage may be caused by various factors as High blood pressure, High cholesterol, Diabetes, Radiation therapy to the chest.  [The Veteran's] Coronary Artery disease is not related to, is not caused by, or the result of Pulmonary stenosis and anxiety.

In the August 2012 Board remand, a medical opinion was requested to determine whether it is as likely as not that the Veteran's symptoms in service were early manifestations of his current heart condition, including CAD and MI.  The December 2014 VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

In a statement dated in June 2006, the Veteran indicated that when he was diagnosed with pulmonic stenosis, he actually had arteriosclerosis heart disease.  Although the examiners rendered opinions finding that the Veteran's current heart conditions are not related to or caused by pulmonary stenosis and anxiety, the Board nonetheless finds that the case must be remanded for additional development.  The examiners also did not clarify whether the Veteran's pulmonary stenosis or anxiety either caused or aggravated the Veteran's CAD or MI.  Aggravation must be discussed to resolve secondary service connection.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (a medical opinion is inadequate when fails to adequately address the question of aggravation).  Moreover, the December 2014 examiner did not opine as to whether the Veteran's in-service symptoms were early manifestations of his current heart condition.  The question remains as to whether the symptoms experienced in-service were the early manifestations of his current heart conditions.  As such, a remand is necessary.

With respect to the Veteran's increased rating for service-connected pulmonic stenosis with anxiety reaction claim, the Board notes that a July 2014 decision remanded the Veteran's claim for additional development.  The Board acknowledges that the additional development has been completed.  Specifically, the AOJ afforded the Veteran a VA examination to determine the severity of his service-connected disability, obtained certified translations of lay statements from the Veteran's wife and older brother, and obtained treatment records from the VA facility in San Juan from March 2009 to the present.  However, the AOJ has not yet issued a SSOC as to this claim and such is required before the Board may adjudicate the claim.  On remand, the AOJ should issue a SSOC on the Veteran's claim for an increased rating for service-connected pulmonic stenosis with anxiety reaction, currently evaluated at 30 percent.   

Accordingly, the case is REMANDED for the following action:

1.  After considering the relevant evidence received after the July 2014 Board remand, issue the Veteran a SSOC as to the issue of entitlement to an increased rating for service-connected pulmonic stenosis with anxiety reaction, currently evaluated at 30 percent.

2.  Make arrangements with the December 2014 VA examiner, or another appropriate clinician if the December 2014 VA examiner is not feasibly available, to provide a supplemental medical opinion in this case.  

First, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's CAD or MI was caused by either his service-connected pulmonary stenosis or anxiety.

Second, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's CAD or MI was chronically worsened (aggravated) by either his service-connected pulmonary stenosis or anxiety beyond a normal progression.

Third, the examiner should provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's symptoms in service were early manifestations of his current heart conditions, to include CAD and MI.

The examiner should provide a complete rationale for all opinions rendered.

The examiner need only physically examine the Veteran if a physical examination is necessary to render an adequate opinion.   

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to service connection for CAD and/or MI, to include as secondary to pulmonic stenosis with anxiety disability.

If the benefit sought on appeal is not granted, the RO should issue a SSOC and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






